Exhibit 10.5
GIGABIT TECHNOLOGY LICENSE AGREEMENT
          This GIGABIT TECHNOLOGY LICENSE AGREEMENT (the “Agreement”) is dated
and effective as of July 11, 2008, and hereby entered into by and between 3Com
Corporation (“3Com”), on the one hand, and Realtek Semiconductor Corporation
(“Realtek) and Amber Universal Inc. (collectively, the “Realtek Group”), on the
other hand. There are no other parties to this Agreement.
RECITALS
          WHEREAS, 3Com is a Delaware corporation, with an office at 350 Campus
Drive, Marlborough, Massachusetts;
          WHEREAS, Realtek is a Taiwanese corporation, with an office at No. 2,
Innovation Road II, Hsinchu Science Park, Hsinchu 300, Taiwan;
          WHEREAS, Amber Universal Inc. is a British Virgin Islands Corporation,
with an office at The Lake Building, 1st Floor, Wickhams Cay 1, Road Town,
Tortola, BVI ;
          WHEREAS, for purposes of this Agreement, 3Com and the Realtek Group
shall be referred to collectively as the “Parties” and individually as a
“Party”;
          WHEREAS, 3Com is the owner of certain United States patents, including
United States Patent Nos. 6,115,776 and 6,327,625(collectively, the “Gigabit
Patents”); and
          WHEREAS, 3Com agrees to provide for the licensed use by the Realtek
Group of the Licensed Gigabit Technology (as defined below), in exchange for
good and valuable consideration;
          NOW, THEREFORE, in consideration of the undertakings contained herein,
the Parties hereto covenant and agree as follows:

1.   TECHNOLOGY LICENSES

  1.1   In consideration of the sums to be paid to 3Com as set forth in
Section 2, subject to all terms and conditions set forth in this Agreement, 3Com
hereby grants to the Realtek Group and Realtek Subsidiaries a fully paid-up,
non-exclusive, non-sublicensable license to make, have made, use, offer to sell,
sell, and import the Covered Products (as defined below) in the United States
under the Licensed Gigabit Technology (as defined below), from the date of issue
of the Gigabit Patents until the last expiration date of the patents within the
Licensed Gigabit Technology. Notwithstanding the foregoing, this license shall
not take effect until payment is made under Section 2.1 below, and shall then
take effect only if, at that time, Realtek is in full compliance with the terms
of this Agreement and any other license agreements between the Parties.
“Licensed Gigabit Technology” shall include: (i) the Gigabit Patents; (ii) all
United States patents which claim priority to or through any of the Gigabit
Patents or that are listed as related applications in any of the Gigabit
Patents; (iii) all related United States

      Confidential Gigabit Technology License Agreement   Page 1

 



--------------------------------------------------------------------------------



 



      continuation, continuation-in-part, parents, ancestors, children,
descendants, divisional, reissue, extension and reexamination patents, and all
corresponding foreign patents and other counterparts of the Gigabit Patents
described in subparagraphs (i) and (ii) above, together with all patents
anywhere in the world which claim priority (in whole or in part, directly or
indirectly) from any of the foregoing patents or from any patent applications
from which any of the foregoing patents issued or issue; and (iv) all technical,
manufacturing and production know-how, processes, protocols, standard operating
procedures, and product designs related to the technology of the Gigabit Patents
in the Covered Products that are or were developed by the Realtek Group and/or
any Realtek Subsidiary, and are or were utilized by any of them in the design
and/or manufacture of Covered Products, provided, however, that such license
shall not include any other patent owned by 3Com whatsoever. “Covered Products”
shall mean those products identified in Exhibit A hereto, and any later versions
thereof or other products technologically derived therefrom (in whole or in
part) and any network adapter and/or interface devices or components, in each
case that are (a) made by or for Realtek and/or its Subsidiaries (as defined
below), and (b) sold by Realtek and/or its Subsidiaries to their direct
customers (including, without limitation, distributors) as a Realtek or
Realtek-Subsidiary Product (as defined below). For purposes of this Agreement, a
“Realtek or Realtek-Subsidiary Product” shall be a product designed by Realtek
and/or its Subsidiary, and sold by Realtek and/or its Subsidiary under a Realtek
and/or Realtek Subsidiary part number and/or with a Realtek and/or Realtek
Subsidiary topmark. For purposes of this Agreement, a part designed and sold by
Realtek and/or a Realtek Subsidiary using a part number requested by the
customer shall be considered “sold by Realtek and/or a Realtek Subsidiary under
a Realtek and/or Realtek Subsidiary part number.” For purposes of this
Agreement, “Subsidiary” shall mean a corporation, partnership or other legal
entity in which Realtek (x) owns a majority of the voting stock or other voting
or controlling interests, and (y) has effective management control.     1.2  
The Realtek Group agrees to mark all Covered Products manufactured and sold at
all times in a manner consistent with 35 U.S.C. § 287. The Realtek Group may
discharge this duty, without limitation, by stamping or printing the U.S. patent
numbers of the Gigabit Patents on the Covered Products, or by stating in its
associated software license or on its associated packaging that the product is
covered by one or more of the Gigabit Patents, together with their applicable
U.S. patent numbers. The Realtek Group shall supply, upon reasonable request by
3Com, proof of marking of Covered Products. Substantial ongoing failure to mark
a Covered Product in an appropriate manner shall void the licenses granted
herein with respect to that Covered Product.     1.3   Subject to timely payment
in full of the sums set forth in Section 2, 3Com covenants not to sue Realtek,
its Subsidiaries, its direct or indirect customers, or its suppliers, for direct
or indirect patent infringement under the Licensed Gigabit Technology and U.S.
Patent No. 6,526,446 (the “’446 Patent”) with respect to any Covered Products or
any other Realtek or Realtek-Subsidiary Products, or to assert the Licensed
Gigabit Technology and/or the ‘446 Patent to allege

      Confidential Gigabit Technology License Agreement   Page 2

 



--------------------------------------------------------------------------------



 



      infringement thereof as to Covered Products or any other Realtek or
Realtek-Subsidiary Products. In addition, pending the timely payment of the
amounts set forth in Section 2, 3Com covenants not to sue Realtek, its
Subsidiaries, its direct or indirect customers, or its suppliers, for direct or
indirect patent infringement under the Licensed Gigabit Technology and the ‘446
Patent with respect to Covered Products or any other Realtek or
Realtek-Subsidiary Products, or to assert the Licensed Gigabit Technology and/or
the ‘446 Patent to allege infringement thereof as to Covered Products or any
other Realtek or Realtek-Subsidiary Products, until such payment is timely made.
    1.4   Nothing contained in this Agreement will be construed as conferring by
implication, estoppel or otherwise, any license or other right under any patent
rights or other industrial or intellectual property rights of either Party in
any jurisdiction except for the licenses expressly granted herein. Nothing in
this Agreement prevents either Party from seeking any available remedies under
patent law for any patent infringement by the other Party when the Party does
not have a license, covenant or release with respect to that activity, including
any remedies available under 35 U.S.C. §§ 281, 283, 284 and 285.

2.   PAYMENT AND LICENSE FEES

  2.1   In consideration for the licenses granted in Sections 1.1 and 1.3 above,
the Realtek Group shall pay to 3Com a license fee in the amount of USD
$35,000,000.00, representing royalties covering as stated in Sections 1.1 and
1.3 above. Payment of the license fee shall be made by Amber Universal Inc. in
full within 45 (forty-five) days following the execution of this Agreement by
wire transfer to an account to be designated by 3Com.     2.2   Upon full
payment of the license fee set forth in Section 2.1, the licenses granted to the
Realtek Group hereunder shall be fully paid-up and irrevocable. If the license
fee is not timely paid in full, this Agreement shall be null and void in its
entirety and its provisions shall have no effect.

3.   APPLICABLE LAW

  3.1   This Agreement shall be governed by and construed according to the laws
of the United States of America and the State of California, applicable to
agreements negotiated, executed and performed wholly within the State of
California and without conflict of laws consideration. The Parties agree that
exclusive jurisdiction and venue for any action brought between the Parties
relating to the subject matter of this Agreement shall lie in the United States
District Court for the Northern District of California, and each of the Parties
agrees and submits itself to the exclusive jurisdiction and venue of such courts
for such purpose.

4.   TRANSFERABILITY/ASSIGNABILITY

  4.1   Each Party agrees that any transfer or assignment of any or all of its
rights and obligations under this Agreement shall be null and void and
ineffective, unless

      Confidential Gigabit Technology License Agreement   Page 3

 



--------------------------------------------------------------------------------



 



both (a) the other Party consents in writing to the transfer or assignment, and
(b) the entity acquiring or receiving assignment or transfer of said rights
agrees, in a writing provided to the other Party, to be bound by the terms and
conditions of this Agreement. Notwithstanding the foregoing, (x) in the event of
a transfer or assignment of all of the Gigabit Patents by 3Com, as part of a
larger transaction or otherwise, the Realtek Group’s consent to a transfer or
assignment of this Agreement to the transferee or assignee of all of the Gigabit
Patents shall not be required, and (y) in the event that the Realtek Group
desires to transfer all or substantially all of the assets of its communication
network business unit, 3Com’s consent to a transfer or assignment of the
entirety of the Realtek Group’s rights and obligations under this Agreement to
the transferee or assignee of those assets shall not be unreasonably withheld,
in each case provided that the transferee or assignee agrees to be bound by the
terms and conditions of this Agreement. 3Com may freely transfer or assign any
of the Gigabit Patents, separate and apart from any transfer or assignment of
this Agreement, but if, and only if, and on the condition that the transferee or
assignee previously agrees in writing to be bound by the terms and conditions of
this Agreement.

5.   MISCELLANEOUS PROVISIONS

  5.1   Representations. Each Party represents (a) that it has read and
understands this Agreement, (b) that it has investigated the facts pertinent to
this Agreement as it deemed necessary, (c) that it has been represented by legal
counsel of its own choice in the negotiation and drafting of this Agreement, and
has executed this Agreement with the advice and consent of such counsel,
(d) that no other Party, nor any agent or attorney of any other Party, has made
any promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject matter hereof, to induce it to execute
this Agreement, and (e) that it has not executed this Agreement in reliance on
any promise, representation or warranty not contained herein. The Parties have
included this clause to preclude any claim that any Party was fraudulently
induced to execute this Agreement and to preclude the introduction of parol
evidence to vary, interpret, supplement or contradict the terms of this
Agreement.     5.2   Amendments. This Agreement, including this provision of
this Agreement, may be amended only by a writing signed by the Party to be
charged with such amendment or its successor(s) in interest.     5.3  
Construction. No presumption for or against either Party arising out of drafting
all or any part of this Agreement will be applied in any action relating to,
connected to, or involving this Agreement. Accordingly, the Parties hereby waive
the benefit of California Civil Code §1654 and any successor or amended statute,
which provides that in cases of uncertainty, the language of a contract should
be interpreted most strongly against the Party who caused the uncertainty to
exist.     5.4   Unenforceable Terms. In the event any provision of this
Agreement is held to be void or unenforceable by a court of competent
jurisdiction, that part will be severed from the balance of this Agreement and
the remaining provisions shall

      Confidential Gigabit Technology License Agreement   Page 4

 



--------------------------------------------------------------------------------



 



      nevertheless be binding upon the Parties with the same force and effect as
though the void or unenforceable parts had been severed and deleted.
Notwithstanding the foregoing, if the void or unenforceable parts were essential
to the intended purpose of this Agreement, then the Party who was to receive the
benefit of each said part has the option to void this Agreement in its entirety.
    5.5   Waiver of Terms. A waiver of any term or condition of this Agreement
will not be deemed to be, and may not be construed as, a waiver of any other
term or condition thereof.     5.6   Authority. Each of the Parties represents,
warrants and agrees that it has the full right and authority to enter into this
Agreement, and that the person executing this Agreement on its behalf has the
full right and authority fully to commit and to bind such Party.     5.7  
Non-Assignment of Claims. Each Party hereto represents and warrants that such
Party is the sole and lawful owner of all right, title, and interest in and to
every claim and other matter conferred pursuant to this Agreement, and that such
Party has not heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any claims or other matters herein conferred.
    5.8   Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, each of the Parties’ respective successors, assigns,
affiliates, subsidiaries, parent companies, predecessors, successors, divisions,
operating companies, officers, directors, agents, employees, representatives,
shareholders, heirs, partners, investors, accountants, and attorneys,
individually and in the capacity indicated.     5.9   Execution in Counterparts.
This Agreement may be executed in separate counterparts, each of which shall be
considered an original but all of which will constitute one agreement.     5.10
  Confidentiality. The Parties shall keep the terms of this Agreement
confidential and shall not disclose them to other persons, except as required by
law or legal process or to comply with regulatory or financial disclosure
obligations. Notwithstanding the foregoing, the Parties understand that either
Party may at its discretion publicly disclose the total agreed payments from
Realtek to 3Com, that 3Com has covenanted not to sue Realtek and its customers
under the Licensed Gigabit Technology with respect to Realtek products, and that
3Com has licensed Realtek with respect to those patents and related technology.
In addition, either Party may, at its discretion, disclose this Agreement to:
(a) its legal, financial, tax and other advisors; (b) to potential acquirors of
their respective businesses (and in the case of Realtek, to potential acquirors
of the relevant product lines); and (c) in the case of 3Com, to potential
licensees or purchasers of any or all of the Gigabit Patents, in each case
provided that the persons to whom the Agreement is disclosed agree in writing to
respect the confidentiality thereof.

      Confidential Gigabit Technology License Agreement   Page 5

 



--------------------------------------------------------------------------------



 



  5.11   In an action for breach of this Agreement or any other agreement
between the Parties, the Parties may introduce this Agreement into evidence in
order to enforce its terms. In an action for infringement, this Agreement or any
other agreement between the Parties may be introduced into evidence by Realtek
in order to support any asserted defense that the alleged infringement is
covered by the license, release, or covenant not to sue contained in this
Agreement.

          IN WITNESS THEREOF, this Agreement has been executed and delivered by
the Parties hereto by their duly authorized officers or representatives.

          3COM CORPORATION      
By:
  /s/ Neal D. Goldman    
 
 
 
    Title: Executive Vice President      
 
        REALTEK SEMICONDUCTOR CORPORATION      
By:
  /s/ ILLEGIBLE    
 
 
 
    Title: President      
 
        AMBER UNIVERSAL INC.      
By:
  /s/ ILLEGIBLE    
 
 
 
    Title: Director    

      Confidential Gigabit Technology License Agreement   Page 6

 



--------------------------------------------------------------------------------



 



Exhibit A
COVERED PRODUCTS
RTL8139
RTL8139A
RTL8139B
RTL8139C
RTL8139D
RTL8100
RTL8100B
RTL8100C
RTL8100E
RTL8101E
RTL8101L
RTL8139C+
RTL8169
RTL8169S-32
RTL8110S-32
RTL8169S-64
RTL8110S-64
RTL8169SB
RTL8110SB
RTL8169SC
RTL8110
RTL8110SC

 